MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2005-2453 du 7 septembre 2005, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis « Sud
Remada » et ses annexes.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004 notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2001-1842 du ler août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures.

Décrète :

Article premier. - Est approuvée, la convention et ses
annexes jointes au présent décret et signée, à Tunis le 30
mai 2005, entre l’Etat Tunisien d’une part, l’entreprise
tunisienne d’activités pétrolières en tant que titulaire et la
société «Storm Ventures International Inc» en tant
qu’entrepreneur d’autre part et relative au permis de
recherche d’hydrocarbures dit permis « Sud Remada ».

Art. 2. - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 7 septembre 2005.
Zine El Abidine Ben Ali

Décret n° 2005-2454 du 7 septembre 2005, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis
« Hammamet Offshore » et ses annexes.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004 notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2001-1842 du ler août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures.

Décrète :

Article premier. - Est approuvée, la convention et ses
annexes jointes au présent décret et signée, à Tunis le 30
mai 2005, entre l’Etat Tunisien d’une part, l’entreprise
tunisienne d’activités pétrolières en tant que titulaire et la
société «Storm Ventures International Inc» en tant
qu’entrepreneur d’autre part et relative au permis de
recherche  d’hydrocarbures dit permis «Hammamet
Offshore ».

Art. 2. - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 7 septembre 2005.
Zine El Abidine Ben Ali

Décret n° 2005-2455 du 7 septembre 2005, portant
ratification de l’avenant à la convention et ses
annexes régissant le permis de recherche
d'hydrocarbures dit permis «Ras Marmour » et
ses annexes.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu la loi n° 94-24 du 7 février 1994, portant
approbation de la convention et ses annexes relatives au
permis « Ras Marmour » et signées à Tunis le 28 septembre
1993. entre l'Etat Tunisien d’une part, l’Entreprise
Tunisienne d’Activités Pétrolière et la Société Générale
Industrielle d’autre part,

Vu le code des hydrocarbures promulgué par la loi n° 99-
93 du 17 août 1999, tel que modifié et complété par les lois
n°2002-23 du 14 février 2002 et 2004-61 du 27 juillet 2004,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministre de l’industrie,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2001-1842 du ler août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d'hydrocarbures,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 20 septembre 2004.

Décrète :

Article premier. - Est approuvé, l’avenant signé le 30
mars 2005 entre l'Etat Tunisien d’une part, la société
«Exxoil Exploration Division S.A» et l’entreprise
tunisienne d’activités pétrolières d’autre part et relatif à la
modification de l’article 5 du cahier des charges annexé à la
convention régissant le permis de recherche
d'hydrocarbures dit permis « Ras Marmour ».

Art. 2. - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 7 septembre 2005.

Zine El Abidine Ben Ali

N°73 Journal Officiel de la République Tunisienne — 13 septembre 2005

Page 2387
